


Exhibit 10.1
KEMET CORPORATION
INCENTIVE AWARD, SEVERANCE AND NON-COMPETITION AGREEMENT
THIS AGREEMENT is made as of December 1, 2014, between KEMET Corporation, a
Delaware corporation (the “Company”), and William M. Lowe, Jr. (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions.
(m)    “Cause” means (i) a termination as a result of the willful and continued
failure by Executive for a significant period of time substantially to perform
his duties with the Company (other than any such failure resulting from his
Disability), after a demand for substantial performance is delivered to
Executive in writing by the Chief Executive Officer which specifically
identifies the manner in which the Company asserts that Executive has not
substantially performed his duties, or (ii) the willful engaging by Executive in
gross misconduct materially and demonstrably injurious to the Company or any
intentional violation of any Company policy. No act, or failure to act, on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive, not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.
(n)    “Change in Control” means any of the following events:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%)
or more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”), or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subparagraph (i), the following
acquisitions shall not constitute a Change in Control of the Company: (1) any
acquisition directly from the Company; (2) any acquisition by the Company; (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subparagraph (iii) below;
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall

 
 
 




--------------------------------------------------------------------------------




be considered as though such individual were a member of the Incumbent Board,
but excluding for this purpose any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination;
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(o)    “CIC Agreement” means the July 28, 2014 Change In Control Severance
Compensation Agreement between the Company and Executive, and any amendments
and/or renewals thereof.
(p)    “Disability” shall mean Executive’s inability to perform the essential
duties, responsibilities and functions of his position with the Company and its
Subsidiaries as a result of any mental or physical incapacity even with
reasonable accommodations of such incapacity provided by the Company and its
Subsidiaries or if providing such accommodations would be unreasonable, all as
determined by the Company in its reasonable good faith judgment. Executive shall
cooperate in all respects with the Company if a question arises as to whether he
has become disabled (including, without limitation, submitting to an examination
by a medical doctor or other health care specialists selected by the Company and
authorizing such medical doctor or such other health care specialist to discuss
Executive’s condition with the Company).

2
62282104-2

--------------------------------------------------------------------------------




(e)“Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of Executive, unless such events are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by Executive to the Company of the occurrence of
one of the reasons set forth below:
(i)    The assignment to Executive of any duties inconsistent with Executive’s
position, duties, responsibilities and status with the Company as in effect on
the date hereof, or a change in Executive’s employment title in effect on the
date hereof, except in connection with Executive’s Termination for Cause, death
or Disability; or
(ii)    A material reduction by the Company in Executive’s base salary below
that in effect on the date hereof.
(i)    Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by Executive.
(m)    “Grant Date” means December 1, 2014.
(n)    “Non-compete Period” means (i) in the event Executive’s employment is
terminated by Executive other than a resignation by Executive for Good Reason,
or by the Company for Cause, one year following the termination of employment
hereunder and (ii) in the event Executive’s employment is terminated by
Executive by a resignation for Good Reason or by the Company other than a
termination for Cause, a period of time beginning on the date of the termination
and ending on the date the Company is no longer obligated to pay Executive any
Severance Payments hereunder.
(o)    “Plan” means the Company’s 2011 Omnibus Equity Incentive Plan, as
amended.
(p)    “Restricted Stock” means any share of Company common stock issued with
the restriction that the holder may not sell, transfer, pledge or assign such
share and with such other restrictions as the Company’s Compensation Committee,
in its sole discretion, may impose, which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Compensation Committee may deem appropriate.
(q)    “Restricted Stock Unit” means an award that is valued by reference to a
share of Company common stock, which value may be paid to the Executive in
shares of Restricted Stock upon the satisfaction of vesting restrictions as set
forth below.
(r)    “RSU” means a Restricted Stock Unit.
(s)    “Severance Payments” has the meaning set forth in Section 4 hereunder.
(e)    “Severance Period” means the two-year period commencing with the date of
termination of employment.

3
62282104-2

--------------------------------------------------------------------------------




(m)    “Special Incentive Award” has the meaning set forth in Section 2
hereunder.
(n)    “Subsidiaries” means any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are, at the time of
determination, owned by the Company, directly or through one or more
Subsidiaries.
2.    Incentive Award.
As of the Grant Date, the Company shall grant to Executive 275,000 Restricted
Stock Units (the “Special Incentive Award”), to be settled upon vesting as
Restricted Stock, pursuant to the terms and conditions of the Plan. 25,000 RSUs
will vest on the first, second, and third anniversary of the Grant Date,
respectively, and the remaining 200,000 RSUs will vest on the fourth anniversary
of the Grant Date, and with such other terms and conditions as may be contained
in the grant agreement. Executive must be employed by the Company as of the date
of vesting and must have been continuously employed by the Company from the date
of this grant through the vesting date in order for the RSUs to vest, provided,
however, that all unvested RSUs granted hereunder shall be become fully vested
in the event that the Executive’s service with the Company is terminated prior
to the RSUs becoming fully vested due to Executive’s death or Disability,
termination by the Company for reasons other than Cause, resignation by
Executive for Good Reason or termination by the Company within 24 months
following a Change in Control.
3.    Non-Compete, Non-Solicitation.
(e)     In consideration of the compensation to be paid to Executive hereunder,
Executive acknowledges that during the course of his employment with the Company
and its Subsidiaries he has become familiar with the Company’s trade secrets and
with other Confidential Information concerning the Company and its predecessors
and its Subsidiaries and that his services are of special, unique and
extraordinary value to the Company and its Subsidiaries, and therefore,
Executive agrees that during his employment with the Company and ending on the
end of the Non-compete Period, he shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
be employed by, or in any manner associate with or engage in any business
competing with the businesses of the Company or its Subsidiaries, as such
businesses exist or are in process during the his employment with the Company
and on the date of the termination or expiration of his employment with any
Company, within any geographical area in which the Company or its Subsidiaries
engage or plan to engage in such businesses. Nothing herein shall prohibit
Executive from being a passive owner of not more than 5% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
(f)     During the Non-compete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the Employment
Period or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any

4
62282104-2

--------------------------------------------------------------------------------




such customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its Subsidiaries).
(g)     If, at the time of enforcement of this Section 3, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 3 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.
(h)     In the event of the breach or a threatened breach by Executive of any of
the provisions of this Section 3, the Company would suffer irreparable harm, and
in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of an alleged breach or
alleged violation by Executive of this Section 3, the Non-compete Period shall
be tolled until such breach or violation has been duly cured. In the event of a
violation by Executive of this Section 3, (a) any Severance Payments being paid
to Executive pursuant to this Agreement shall immediately cease and any
Severance Payments previously paid to Executive shall be immediately repaid to
the Company; and (b) all unvested RSUs under the Special Incentive Award shall
immediately be cancelled, all Restricted Stock received from vested RSUs under
the Special Incentive Award not yet sold shall immediately be forfeited, and
Executive shall immediately pay to the Company any gains realized from the sale
of Restricted Stock received from vested RSUs under the Special Incentive Award.
Executive acknowledges that the restrictions contained in Section 3 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
1.    Severance Payments.


During the term of Executive’s employment with the Company, if the Executive’s
employment is terminated by the Company or its successors in interest without
Cause or by Executive for Good Reason, Executive shall be entitled to receive,
monthly in arrears through the Severance Period, a monthly payment equal to
1/12th of the sum of (a) Executive’s annual base salary and (b) Executive’s
target bonus under the KEMET Annual Incentive Plan (or any successor or
replacement annual incentive plan) in effect as of the date of termination (the
“Severance Payments”); provided further, that to the extent that the payment of
any amount of Severance Payments constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (as defined below), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto. Payment of the foregoing Severance Payments shall be conditioned
upon the Executive executing and delivering to the Company the Release Agreement
substantially in form and substance as set forth in Exhibit A attached hereto,
Executive’s continued compliance with the provisions of Section 2 hereof and
Executive not applying for unemployment compensation chargeable to the Company
during the Severance Period. The General Release contemplated by the foregoing
sentence must be executed and delivered (and no longer subject to

5
62282104-2

--------------------------------------------------------------------------------




revocation, if applicable) within sixty (60) days following termination.
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Employment Period, including under any severance
programs of the Company generally available to other executive officers of the
Company, except as specifically provided for in the Company’s employee benefit
plans, the CIC Agreement or as otherwise expressly required by applicable law.
The Separation Payments constitute gross wages, subject to applicable
withholdings for federal, state, and local taxes, Social Security, and other
required withholdings. The amounts payable pursuant to this Section 4 shall not
be reduced by the amount of any compensation Executive receives with respect to
any other employment during the Severance Period. Executive shall have no duty
or obligation to seek other employment during the Severance Period or otherwise
mitigate damages hereunder. Notwithstanding any other provision of this
Agreement to the contrary, in connection with any termination of employment of
Executive, to the extent that Executive becomes entitled to severance benefits
under the existing CIC Agreement (or any successor or replacement agreement or
arrangement), Executive shall not be entitled to receive the severance benefits
payable hereunder and instead shall receive the severance benefits payable under
the CIC Agreement.


1.    Survival. Sections 2 through 4 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of
Executive’s employment with the Company.
2.    Complete Agreement. This Agreement and those documents expressly referred
to herein, including the CIC Agreement and currently outstanding RSU, Restricted
Stock and stock option grants, embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.
3.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
4.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of South Carolina, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of South Carolina
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of South Carolina.
5.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Executive’s employment
for Cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
10.    Taxes. All payments under this Agreement shall be reduced by any tax or
other amounts required to be withheld under applicable law.  You are advised to
consult with your own tax professionals regarding all tax matters related to
this Agreement or compensation and benefits

6
62282104-2

--------------------------------------------------------------------------------




from the Company.  The intent of the parties is that payments under this
Agreement comply with or be exempt from the provisions of Internal Revenue Code
Section 409A and applicable U.S. Treasury Regulations (“Section 409A”) and this
Agreement shall be interpreted consistent with that intent.  Each severance
payment under this Agreement shall be deemed to be a separate payment for
purposes of Section 409A.  In no case shall the Company or any of its affiliates
or agents have any liability to you with respect to Section 409A.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
KEMET Corporation
By:    /s/ PER OLOF-LÖÖF    
Its:    Chief Executive Officer
                          /s/ WILLIAM M. LOWE, JR.     
William M. Lowe, Jr.





7
62282104-2

--------------------------------------------------------------------------------




Exhibit A
RELEASE AGREEMENT
This Release Agreement (“Agreement”) is made and entered into by and among
William M. Lowe, Jr. (“you”) and KEMET Corporation (“KEMET”). In consideration
of the mutual promises contained herein, the parties hereby agree as follows:
(1)    Termination of Employment. Your employment with KEMET is terminated as of
________ (the “Separation Date”). The parties wish to settle and compromise
fully any and all claims and issues that have been raised or could be raised by
you.
(2)    Consideration. You acknowledge and agree that you would not otherwise be
entitled to the benefits provided under subsections (a), (b) and (c) below but
for entering into this Agreement.
(a)    Severance Benefit. KEMET will pay you the amounts set forth in Section 4
of the Incentive Award, Severance and Non-Competition Agreement dated December
1, 2014 between you and KEMET (the “Severance Agreement”). The Separation
Payments (as defined in the Severance Agreement) constitute gross wages, subject
to applicable withholdings for federal, state, and local taxes, Social Security,
and other required withholdings. The Separation Payments, less applicable
withholdings, shall be paid at the times and in the manner set forth in the
Severance Agreement.
(b)    Subsidized Health Care Continuation. If upon the Separation Date you are
eligible for and timely elect COBRA health continuation coverage under KEMET’s
group health plan(s) for yourself and, if applicable, your eligible dependents,
such coverage will be paid for by KEMET, less the portion of the premium cost
paid by active employees for the same coverage, for the number of weeks equal to
the period of Separation Pay or ending earlier upon one of the following: (i)
the date you cease to be eligible for COBRA health continuation coverage; or
(ii) the date the you notify KEMET that you no longer desire coverage under
KEMET’s group health plan(s). It is understood that your coverage under all
KEMET benefit plans other than its group medical, dental, vision and drug
plan(s), including, but not limited to, retirement, disability, accidental death
and dismemberment, life insurance, vacation and stock plans cease as of the
Separation Date.
(c)    Outplacement Benefit. KEMET will pay for outplacement benefits provided
to you through Meridian Outplacement up to the maximum cost set forth in the
KEMET Corporation Severance Pay Plan (the “Plan”).
(3)    General Release. Except as provided in paragraph (4) below and except as
may be expressly provided in the Severance Agreement, the July 28, 2014 Change
In Control Severance Compensation Agreement between the you and KEMET and the
provisions of any currently outstanding RSU, Restricted Stock and stock option
agreement which expressly survive the termination of my employment with the
Company, in consideration for the Separation Pay, you, on behalf of yourself and
your spouse, family, heirs, executors, administrators, attorneys, agents and
assigns, hereby waive, release and forever discharge KEMET, together with
KEMET’s subsidiaries, divisions and affiliates, whether direct or indirect, and
their joint ventures and joint venturers (including its and their respective
directors, officers, associates, employees, shareholders, partners and agents,
past, present, and future), and each of its and their respective predecessors,
successors

 
ExB-1
 




--------------------------------------------------------------------------------




and assigns (hereinafter collectively referred to as “Releasees”), from any and
all known or unknown actions, causes of action, claims, suits, demands, rights,
damages, costs, expenses, attorneys fees, compensation or liabilities of any
kind which have been or could be asserted against the Releasees arising out of
or related to your employment with and/or separation from employment with KEMET
and/or any of the other Releasees and/or any other occurrence up to and
including the date of this Agreement, including but not limited to:


(a)
claims, actions, causes of action or liabilities arising under the Worker
Adjustment and Retraining Notification Act as amended (the “WARN Act”), Title
VII of the Civil Rights Act of 1964, as amended, Sections 1981 through 1988 of
Title 42 of the United States Code, as amended, the Civil rights Act of 1991, as
amended, the Civil Rights Act of 1866, the National Labor Relations Act, the
Fair Labor Standards Act, as amended, the Federal Occupational Safety and Health
Act, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Rehabilitation Act of 1973, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, the Sarbanes-Oxley Act, as amended, and/or any other federal, state,
municipal, or local employment discrimination statutes, laws, regulations,
ordinances or executive orders (including, but not limited to, claims based on
age, sex, attainment of benefit plan rights or entitlement to plan benefits,
entitlement to prior notice, race, color, religion, national origin, source of
income, union activities, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or

(b)
claims or rights you may have as of the date you sign this Agreement arising
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
Sec. 621, et seq. (“ADEA”). You further agree that your waiver of rights under
this Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”); and/or

(c)
claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance, regulation,
constitution or executive order; and/or

(d)
actual or alleged violations of the South Carolina Human Affairs Law, the South
Carolina Payment of Wages Act, common law and any and all other applicable
state, county or local codes, statutes, ordinances or regulations; and/or



(e)
any other claim whatsoever including, but not limited to, claims for severance
pay, claims for salary/wages/commissions/bonus, claims for expense
reimbursement, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever relating to your employment with
and/or separation from employment with KEMET and/or any of the other Releasees.


 
ExB-2
 




--------------------------------------------------------------------------------




(4)    Exclusions from General Release. Notwithstanding the above General
Release of all claims, you are not waiving or releasing (i) any claims or rights
which cannot be waived by law, (ii) claims for workers’ compensation,
(iii) claims for medical conditions caused by exposure to hazards during your
employment of which you were not aware before or at the time you sign this
Agreement, (iv) claims arising after the date on which you sign this Agreement,
(v) claims for vested or accrued benefits under a Releasee’s employee benefit
plan, or (vi) your right to file a charge with the United States Equal
Employment Opportunity Commission (“EEOC”) or to participate in an EEOC
investigation. You are, however, freely waiving all rights to recover money or
other individual relief in connection with any EEOC charge or investigation.
(5)    Covenant Not to Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the General
Release of claims contained in paragraph (3) above because, in addition to
waiving and releasing the claims covered by paragraph (3) above, you further
promise and represent that (i) you have no pending lawsuits against the
Releasees with any municipal, state or federal court or non-governmental entity,
and (ii) you will not sue any of the Releasees or become party to a lawsuit in
any forum for any reason whatsoever relating to anything that has happened
through the date of this Agreement. If you break this promise, KEMET shall be
entitled to apply for and receive an injunction to restrain any violation of
this paragraph. Further, KEMET may cease providing the Separation Payments to
you and you shall be required to repay all but $200 of the Separation Payments.
Alternatively, at KEMET’s option, you shall be liable for the payment of all
legal costs, including reasonable attorneys’ fees, paid by KEMET in connection
with any lawsuit you file. Notwithstanding this covenant not to sue, you may
bring a claim or lawsuit to challenge the validity of this Agreement under the
ADEA. You are, however, specifically waiving your right to any monetary recovery
or other relief under the ADEA.
(6)    Employee Acknowledgements. You further agree that: (i) you have been paid
for all hours worked, including overtime; (ii) you have not suffered any
on-the-job injury for which you have not already filed a claim; (iii) you have
received all leave you requested and for which you were eligible; and (iv) you
have received all wages, compensation, vacation pay and other benefits due to
you as of the date of this Agreement.
(7)    Confidentiality of Agreement. You further agree that you shall keep all
terms of this Agreement confidential, except that you may make necessary
disclosures to attorneys or tax advisors that you retain to advise you in
connection with this Agreement and/or as may be required by law.
(8)    Confidential Information and Non-Disparagement. You further agree that if
you breach the Confidential Information or Non-Disparagement of the Plan, then
(a) KEMET shall be entitled to apply for an receive an injunction to restrain
such breach, (b) KEMET shall not be obligated to continue the Separation
Payments to you, and (c) you shall be obligated to pay to KEMET its costs and
expenses in enforcing the Confidential Information and Restrictive Covenant
provisions of the Plan (including court costs, expenses, and reasonable legal
fees).
(9)    Additional KEMET Remedies. You also acknowledge the Releasees’ right to
enforce this Agreement in any court of competent jurisdiction. You further agree
that if you breach any of your promises above, the affected Releasee(s) shall be
irreparably harmed as a matter of law and shall be entitled to immediate
injunctive relief, plus its reasonable attorneys’ fees and any other litigation
costs incurred in enforcing this Agreement.

 
ExB-3
 




--------------------------------------------------------------------------------




(10)    Non-Admissions. The facts and terms of this Agreement are not an
admission by the parties of liability or other wrongdoing under any law.
Further, each party acknowledges and agrees that there has been no determination
that either party has violated any federal, state or local law, regulation,
order or other legal principle or authority. You further acknowledge that no
precedent, practice, policy or usage shall be established by this Agreement or
the Separation Payments offered hereunder.
(11)    Execution and Revocation. You have twenty-one (21) days to consider this
Agreement before signing it. Following your execution of this Agreement, you
have seven (7) days in which to revoke this Agreement. To be effective, the
revocation shall be made in writing and delivered to and received by the VP and
Chief Human Resources Officer at the address below no later than the seventh
(7th) day after you execute this Agreement. Any attempted revocation not
actually received on or before the revocation deadline shall not be effective.
This entire Agreement will be void and of no force and effect if you choose to
revoke it, and you will not receive the Separation Payments. If you do not
revoke it, this Agreement shall, on the eighth (8th) day after execution become
fully effective and enforceable.


(12)    Severability. If any provision of this Agreement is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any controlling law, the remainder of this Agreement shall
continue in full force and effect.
(13)    Jurisdiction. This Agreement shall in all respects be interpreted,
enforced and governed under applicable federal law and in the event reference
shall be made to state law, the internal laws of the State of South Carolina
shall apply without regard to choice of law principles. Any and all lawsuits,
legal actions or proceedings arising out of this Agreement will be brought in
South Carolina state court located in Greenville County, South Carolina or the
federal court of competent jurisdiction sitting in or nearest to Greenville
County, South Carolina and each party shall submit to and accept the exclusive
jurisdiction of such court for the purpose of such suit, legal action or
proceeding. Each party irrevocably waives any objection it may have now or any
time in the future to this choice of venue and further waives any claim that any
suit, legal action or proceeding brought in any such court has been brought in
an inappropriate forum. You shall stipulate in any proceeding that this
Agreement is to be considered for all purposes to have been executed and
delivered within the geographic boundaries of the State of South Carolina.
(14)    Additional Employee Acknowledgements. You hereby acknowledge and agree
that:
•
You are entering into this Agreement freely, knowingly and voluntarily, and were
in no manner coerced into signing it;

•
You have been advised to consult with an attorney before signing this Agreement;

•
You have read this Agreement in its entirety and understand its terms;

•
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS;


 
ExB-4
 




--------------------------------------------------------------------------------




•
You understand you may take at least twenty-one (21) days to consider this
Agreement before signing it;

•
You understand that you have seven (7) days after signing the Agreement to
revoke it;

•
You are not otherwise entitled to the Separation Payments which you will receive
in exchange for signing and not later revoking this Agreement; and

•
This Agreement is the entire Agreement between you and KEMET regarding the
termination of your employment with KEMET.

 
    

William M. Lowe, Jr.


    

(Signature of Eligible Employee)


    

(Date)


PLEASE RETURN THE SIGNED AND DATED RELEASE AGREEMENT TO HUMAN RESOURCES AT THE
FOLLOWING ADDRESS:
Human Resources
KEMET Corporation
2835 Kemet Way
Simpsonville, SC 29681



 
ExB-5
 


